United States Courts
Southern Distrist of Texas

UNITED STATES DISTRICT COURT FILED
SOUTHERN DISTRICT OF TEXAS AUG 29 2019
HOUSTON DIVISION
David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA §
§
y. § CRIMINAL NO.
§
JOSE LUIS RODRIGUEZ-DIAZ § ] 9 CR 6 3 *)
RAUL ADAME-TREVINO §
Defendants. §
INDICTMENT
THE GRAND JURY CHARGES THAT:
COUNT ONE

(Conspiracy to Possess With Intent to Distribute Controlled Substance)
Between on or about July 17, 2019, and continuing until on or about August 1, 2019, in the
Southern District of Texas and elsewhere within the jurisdiction of the Court, Defendants,
JOSE LUIS RODRIGUEZ-DIAZ

AND
RAUL ADAME-TREVINO

did knowingly and intentionally conspire and agree together and with other person or persons
unknown to the Grand Jurors, to possess with intent to distribute 5 kilograms or more of a mixture
and substance containing a detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

COUNT TWO
(Possession With Intent to Distribute Controlled Substance)

On or about August 1, 2019, in the Southern District of Texas and elsewhere within the

jurisdiction of the Court, Defendants,
JOSE LUIS RODRIGUEZ-DIAZ

AND
RAUL ADAME-TREVINO
did knowingly and intentionally possess with intent to distribute a controlled substance. This
violation involved a quantity of 5 kilograms or more of a mixture and substance containing a
detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(ii), and

Title 18, United States Code, Section 2.

NOTICE OF CRIMINAL FORFEITURE
(21 U.S.C. § 853(a))

Pursuant to Title 21, United States Code, Section 853(a), the United States of America
gives notice to Defendants,
JOSE LUIS RODRIGUEZ-DIAZ
AND
RAUL ADAME-TREVINO,
that upon conviction of an offense in violation of Title 21, United States Code, §§ 841 or 846, the

following is subject to forfeiture:

1) all property constituting, or derived from, any proceeds obtained, directly or indirectly, as
the result of such violation; and

2) all property used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, such violation.

PROPERTY SUBJECT TO FORFEITURE
Defendants are notified that the property subject to forfeiture includes, but is not limited
to, the following:

1) Pioneer Arms, Model PPS43-C, 7.62x25 caliber pistol;
2) 4 magazines for Pioneer Firearms, Model PPS43-C pistol;

3) 253 rounds of 7.62x25 caliber ammunition;
4) Smith & Wesson, Model #36, .38 in caliber revolver;
5) 7 rounds of .38 caliber ammunition

6) Smith & Wesson, Model #SW40VE, .40 in caliber pistol;
7)

8)

9)

10)
11)
12)
13)
14)
15)
16)
17)
18)
19)

1 magazine for Smith & Wesson, Model #SW40VE pistol;
15 rounds of .40 caliber ammunition;

Glock, Model 19X, 9mm in caliber pistol;

1 magazine for Glock, Model 19X pistol;

104 rounds of 9mm ammunition;

Lorcin, Model L9MM, 9mm in caliber pistol;

1 magazine for Lorcin, Model L9MM pistol;

Corba, Model CB38, .38 in caliber pistol;

Bushmaster, Model XM15-E2S, .223 in caliber rifle;
10 magazines for Bushmaster, Model XM15-E2S rifle;
320 rounds of .223 caliber ammunition;
Remington, Model 870, 12 Gauge shotgun; and

67 shells of 12 gauge ammunition.

A TRUE BILL:

ORIGINAL SIGNATURE ON FILE

FOREPERSON OF LHE GRAND JURY

RYAN K. PATRICK
UNITED STATES ATTORNEY

LL Ze

LEO & LEO, II
Assistant United States Attorney
